Citation Nr: 0500158	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  99-25 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a skin condition 
claimed as tumors of the right leg and back, to include as 
due to in-service herbicide exposure.  

2.  Entitlement to service connection chronic rotator cuff 
disease of the right shoulder.

3.  Entitlement to service connection for an extensive tear 
of the supraspinatus tendon of the right shoulder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1970.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 decision by the RO in 
Wilmington, Delaware, which denied service connection for 
tumors of the right leg and back, as due to exposure to 
herbicides in service; and for residuals of a right shoulder 
injury.  The RO notified the veteran of the denials in 
December 1998.  Thereafter, the veteran filed a notice of 
disagreement in June 1999, the RO issued a statement of the 
case in September 1999, and the veteran filed a substantive 
appeal in December 1999 .  

In an October 2003 rating decision, a Decision Review Officer 
(DRO) of the RO granted service connection and assigned an 
initial 10 percent evaluation for status post right 
acromioclavicular separation with residual joint abnormality 
and calcification.  That action partially satisfied the claim 
for service connection for residuals of right shoulder 
injury.  However, as the DRO also specifically continued 
denials of service connection for chronic rotator cuff 
disease of the right shoulder, and for an extensive tear of 
the supraspinatus tendon of the right shoulder, those matters 
remain for appellate consideration, as noted on the title 
page.  

As a final preliminary matter, the Board notes that, in the 
Informal Hearing Presentation filed with the Board in 
November 2004, the veteran's representative has raised the 
matters of a rating in excess of 20 percent for an 
acromioclavicular joint separation; and service connection 
for chronic rotator cuff disease of the right shoulder, and 
for an extensive tear of the supraspinatus tendon of the 
right shoulder, each as secondary to service-connected 
acromioclavicular joint separation.  As these matters have 
not been considered and addressed by the RO, and, hence, are 
not properly before the Board, they are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the each of the claims on appeal has been 
accomplished.

2.  The veteran is presumed to have been exposed to one or 
more herbicide agents during his Vietnam service during the 
Vietnam Era.

3.  A skin condition claimed as tumors of the right leg and 
back is neither of service origin nor is attributable to any 
incident of service, to include any herbicide exposure 
therein. 

4.  Chronic rotator cuff disease of the right shoulder is not 
of service origin or attributable to any incident of service.

5.  An extensive tear of the supraspinatus tendon of the 
right shoulder is not of service origin or attributable to 
any incident of service.


CONCLUSION OF LAW

1.  The criteria for service connection for a skin condition 
claimed as tumors of the right leg and back are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307. 3.309 (2004).

2.  The criteria for service connection for chronic rotator 
cuff disease of the right shoulder are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).

3.  The criteria for service connection for an extensive tear 
of the supraspinatus tendon of the right shoulder are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In the case of Pelegrini v. Principi, 18 Vet.App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) essentially held that VA must provide notice "upon 
receipt" and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with sections 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, because an initial AOJ 
adjudication had already occurred.  

In this case, the rating action dated in September 1998 was 
issued before the enactment of the VCAA.  That 
notwithstanding, The Board finds that the RO has satisfied 
the notification requirements of the VCAA in this case.  By 
virtue of the September 1999 Statement of the Case and May 
2004 Supplemental Statement of the Case, and December 1997, 
April 2001 and October 2003 correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims on 
appeal.

In particular, the Board notes evidence development letters 
dated in April 2001 and October 2003, in which the veteran 
was advised of the type of evidence necessary to substantiate 
his claims.  In these letters, the veteran was also advised 
of his and VA's responsibilities under the VCAA, including 
what evidence should be provided by the veteran and what 
evidence should be provided by VA.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran on the matter of the claim for service 
connection for tumors of the right leg and back, chronic 
rotator cuff disease of the right shoulder or an extensive 
tear of the supraspinatus tendon of the right shoulder.  As 
indicated below, the RO has obtained and associated with the 
claims file the veteran's service medical records, VA 
treatment records, and Social Security records.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  

Moreover, for reasons expressed below, VA is not required to 
arrange for the veteran to undergo examination in connection 
with the claim for service connection for tumors of the right 
leg and back, nor is any further examination required to in 
connection with the claims for service connection involving 
rotator cuff disease and an extensive tear of the 
supraspinatus tendon of the right shoulder.  

Hence, the Board finds that, as regards the current claims, 
the veteran is not prejudiced by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

II.  Factual Background

Service medical records show that on medical examination 
performed for induction purposes in January 1968, the 
veteran's skin and upper extremities were listed as normal.  
In a report of medical history completed in conjunction with 
the induction examination in January 1968, the veteran denied 
a history of skin disease and tumors and painful or "trick" 
shoulder.  A clinical record dated July 1969 reflects that 
the veteran was involved in a motorcycle accident and 
sustained a complete acromioclavicular separation of the 
right shoulder.  In March 1970, the veteran presented with 
complaints of a sore right shoulder since lifting heavy 
objects; the diagnostic impression was musculoskeletal 
strain.  A November 1970 separation examination revealed that 
the veteran's skin and upper extremities were listed as 
normal.  The remaining service medical records are negative 
for complaints or diagnosis of, or treatment for, any skin 
problems affecting the right leg or back or problems 
associated with the right shoulder.

The report of an April 1972 medical examination, performed 
for enlistment into the Maryland Army National Guard, 
reflects that the veteran's skin and upper extremities were 
listed as normal.  In connection with that examination, he 
reported that he was in good health and noted no history of 
skin disease or tumors or painful or "trick" shoulder.      

VA outpatient treatment notes, dated from September 1997 to 
April 1998, show treatment for a variety of disorders.  An 
April 1998 treatment note reflects that the veteran had a 
tumor removed from the right thigh.

On an Agent Orange Registry examination in November 1997, 
there was a finding of a rash on the veteran's right upper 
thigh.  The diagnosis was dermatitis of the right thigh.  

A private surgical pathology report dated March 1998 reflects 
a pertinent pre-operative diagnosis of right thigh lipoma.  
The veteran underwent excision of a lipoma of the right 
anterior thigh.  A final diagnosis showed skeletal muscle 
with minimal nonspecific pathological changes.

VA outpatient notes, dated from 1998 to 2002, reflect 
continuing treatment for numerous disorders.  A February 1999 
treatment note reflects complaints of shoulder pain, which 
hindered the veteran's ability to sleep.  In a treatment note 
dated July 2001 the veteran presented with complaints of a 
swelling mass on the lateral aspect of his right knee.  The 
diagnosis was recurrent lipoma.  The veteran was offered 
surgical removal of the lipoma but refused. 

In January 1999, the veteran presented for a VA rheumatology 
consultation.  He denied any swollen joints or morning 
stiffness.  The pertinent diagnosis was bilateral chronic 
rotator cuff tear.  

During a March 1999 VA examination, the veteran complained of 
severe arthritic pain in his shoulders, which prevented him 
from raising his arms above shoulder level.  The diagnosis 
was bilateral shoulder pain.  

In a subsequent March 1999 VA examination, the veteran 
reported a history of a motorcycle accident in service in 
which he landed directly on his right shoulder.  His present 
complaints consisted of pain in both shoulders, which 
radiated to the neck.  The pertinent diagnoses were rotator 
cuff attrition of both shoulders, with adhesive capsulitis 
and rotator cuff tear of the right shoulder.  Magnetic 
resonance imaging (MRI) testing of the right shoulder, 
completed in conjunction with the March 1999 VA examination, 
revealed a complete tear of the supraspinatus tendon with a 
2.1-centimeter gap.  

A private X-ray study of the veteran's right shoulder 
conducted in March 1999, showed no acute bony abnormality. 

In June 1999, an X-ray study of the veteran's bilateral 
shoulders revealed degenerative changes in the 
acromioclavicular joint on the right side.

In December 2001, the veteran underwent a VA orthopedic 
examination.  He reported pain when laying on his right side 
and was unable to sleep on his right side.  He indicated that 
he was unable to lift and had to give up sports such as 
bowling, due to his shoulder symptoms.  He reported that the 
pain was primarily in the right shoulder and extended a third 
of the way distally down his right arm.  The pertinent 
diagnoses were extensive tear of the supraspinatus tendon of 
the right shoulder, chronic rotator cuff disease of the right 
shoulder and status post right acromioclavicular separation 
with residual joint abnormality and calcification.  The 
examiner opined that the veteran's conditions could cause 
moderate impairment of function with stressful use of either 
shoulder but more so on the right.  The examiner noted that 
X-rays conducted in conjunction with the examination  
revealed degenerative joint disease at the right 
acromioclavicular joint and soft tissue calcification 
projecting inferior to distal right clavicle.  

In December 2002, the RO requested a medical opinion by an 
orthopedic specialist as to the relationship, if any, between 
any of the shoulder disabilities diagnosed on the December 
2001 VA examination and an incident of the veteran's active 
military service.  

Following the request, in a December 2002 supplemental 
report, the VA physician that had examined the veteran in 
December 2001 reported that he had reviewed the veteran's 
claims file, along with his report of the prior orthopedic 
examination he had performed in December 2001.  The examiner 
noted the July 1969 in-service motorcycle accident, and that 
the veteran sustained a complete acromioclavicular separation 
of the right shoulder.  The examiner also noted that 
conservative treatment was chosen, and that medical records 
indicated that he made a good recovery, since there was only 
one other in-service note regarding treatment of the right 
shoulder, in March 1970.  

Post-service, the physician noted that the MRI findings have 
indicated extensive tearing of the supraspinatus extending 
into the infraspinatus tendons of the right shoulder, and 
that the December 2001 X-rays revealed abnormalities of the 
acromioclavicular joint consistent with a previous major 
separation or dislocation of that joint.  The physician also 
opined that most of the veteran's current shoulder symptoms 
were due to repetitive stress with heavy physical work for 
many years and that the acromioclavicular joint injury only 
contributed to a small portion of his present condition.

In February 2003, the RO received documents from the Social 
Security Administration which evidenced that the veteran 
began receiving Social Security Disability in November 1998 
for severe cervical degenerative joint disease, tears of the 
tendons of the right shoulder and hepatitis C.

III.  Analysis

A.  Skin Condition Claimed as Tumors of the Right Leg and 
Back

The veteran contends that tumors on his right leg and back 
are the result of his active military.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2004), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a) (2004).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i) (2004).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2004) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2004) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus (adult onset diabetes); Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2004).

The diseases listed at 38 C.F.R. § 3.309(e) (2004) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2004).

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Considering the evidence in light of the authority noted 
above, the Board finds that the record presents no basis for 
a grant of service connection for a skin condition claimed as 
tumors of the right leg and back.  

Initially, the Board notes that neither the veteran's service 
medical records nor his post-service medical records reflect 
any complaint or diagnosis of, or treatment for, any tumor or 
other skin condition of the veteran's back.  Absent competent 
evidence of this aspect of the claim, claimed tumors of the 
back need not be addressed further.

As regards any skin condition affecting the right leg, 
including claimed tumors, the service medical records are 
likewise negative for any complaints or diagnosis of, or 
treatment for, any such condition.  The first post-service 
medical record reflecting any type of skin problem affecting 
the right leg was in November 1997, at which time the veteran 
received a diagnosis of dermatitis of the right thigh.  
Private medical reports in March 1998 show that veteran 
underwent an excision of a lipoma on the right anterior 
thigh, and he subsequently received a diagnosis of recurrent 
lipoma, following examination of a mass on his right thigh, 
in June 2001.

As indicated above, the veteran served in Vietnam during the 
Vietnam Era; hence, he is presumed to have been exposed to 
herbicides agents during such service.  However, neither 
dermatitis nor recurrent lipoma of the right thigh is among 
the diseases, listed under 38 C.F.R. § 3.309(e), for which 
service connection, on a presumptive basis, due to herbicide 
exposure, is available.

The record also presents no basis for a grant of service 
connection for a skin condition claimed as tumors of the 
right leg on a direct basis.  As noted above, the first 
objective medical evidence that the veteran suffered from any 
disability affecting the right leg was in 1997, about 27 
years after any exposure to herbicide agents.  Significantly, 
no medical professional has provided competent medical 
evidence linking either dermatitis or recurrent lipoma of the 
right leg to any aspect of his active service, to include his 
presumed exposure to herbicides in service, and the veteran 
has not alluded to the existence of any such opinion.  While 
the veteran's representative has argued that the veteran is 
entitled to an examination to obtain a nexus opinion, in the 
absence of medical evidence even suggesting a nexus between 
the claimed condition and service, VA has no obligation to 
obtain a medical opinion pursuant to section 5103A(d).  See 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  

The Board does not doubt the sincerity of the veteran's 
beliefs that he does, in fact, suffer from tumors affecting 
his right leg and back as a result of military service, to 
include herbicide exposure therein.  However, as a layman 
without the appropriate medical training and expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

Under these circumstances, the claim for service connection 
for a skin condition claimed as tumors of the right leg and 
back must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence simply does not 
support the claim, that doctrine is inapplicable.  See 
38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

B.  Chronic Rotator Cuff Disease and Extensive Tear of the 
Supraspinatus Tendon of the Right Shoulder

The veteran contends that chronic rotator cuff disease and 
extensive tear of the surpraspinatus tendon of the right 
shoulder are the result of his active military.  

As indicated above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

The Board notes that the veteran's service medical records 
contain evidence of right shoulder injuries, culminating in 
an in-service diagnosis of acromioclavicular separation of 
the right shoulder (in July 1969) and musculoskeletal strain 
(in March 1970).  As indicated in the Introduction, above, 
the RO has already granted service connection status post 
right acromioclavicular separation with residual joint 
abnormality and calcification.  However, the record presents 
no basis for a grant of service connection for either chronic 
rotator cuff disease of the right shoulder or an extensive 
tear of the surpraspinatus tendon of the right shoulder.

Notwithstanding the in-service findings noted above, there is 
no medical evidence whatsoever to even suggest that the 
veteran tore a tendon in service (as he now suggests) or that 
that rotator cuff disease was present in, or the result of 
injury in, service.  Post-service, the first objective 
medical evidence that the veteran suffered from a right 
shoulder disability was in February 1999, about 29 years 
after service.  Significantly, no medical professional has 
provided competent medical evidence linking the veteran's 
chronic rotator cuff disease of the right shoulder or an 
extensive tear of the supraspinatus tendon of the right 
shoulder to any aspect of his active service, and the veteran 
has not alluded to the existence of any such opinion.  In 
fact, the only medical evidence that addresses the 
relationship between any current shoulder disability and the 
veteran's service is not only not supportive of either of the 
veteran's claims, but appears to militate against such 
claims.  

As indicated above, on VA joints examination in December 
2001, the physician diagnosed, pertinent to the right 
shoulder, an extensive tear of the supraspinatus tendon of 
the right shoulder, chronic rotator cuff disease, and status 
post right acromioclavicular separation with residual joint 
abnormality and calcification.  The examiner did not then 
provide any comment as to the etiology of any of the right 
shoulder conditions.  

However, in response to the RO's request for claims file 
review and an opinion as to the relationship, if any, between 
any currently diagnosed right shoulder disability and the 
veteran's military service, the prior examiner provided a 
supplemental report in a December 2002.  In that report, the 
physician referred to the complete acromioclavicular 
separation of the right shoulder in service (sustained in 
connection with an automobile accident), then indicated that 
the December 2001 X-rays revealed abnormalities of the 
acromioclavicular joint consistent with the previous 
separation; this aspect of the opinion provided the basis for 
the RO's partial grant of service connection for right 
shoulder disability.  However, the examiner also opined that 
the prior joint injury only contributes a small portion to 
the present condition.  In attributing most of the veteran's 
current right shoulder problems to repetitive stress and 
heavy physical work for many years following service, the 
examiner essentially ruled out a relationship between the 
veteran's chronic rotator cuff disease, (or, for that matter, 
the apparently associated extensive tear of suprasinatus 
tendon) to the in-service injury.  Indeed, he went on to 
comment that the injury to the acromioclavicular joint (that 
the veteran sustained in service) would not be expected to 
damage the rotator cuff.  

Thus, when considered collectively, the examiner's comments 
clearly provide no basis for a grant of service connection 
for any right shoulder condition other than the status post 
acromioclavicular separation for which service connection has 
already been granted.  

While the veteran's representative has indicated that further 
examination of the veteran's right shoulder is warranted, the 
Board finds that the medical evidence currently of record, to 
include the supplemental opinion from the December 2001 
examiner, is sufficient to decide the claims for service 
connection for right shoulder disabilities that remain on 
appeal.  As indicated above, the examination report includes 
consideration of the veteran's reported medical history and 
complaints, and includes current medical findings and an 
assessment; moreover, the supplemental opinion from that 
examiner was based both upon his review of the veteran's 
documented medical history, prior examination of the veteran, 
and testing results.  The Board reiterates that, while the 
veteran and his representative may take issue with the 
examiner's conclusions and the thoroughness of his comments, 
no contrary medical opinion has been presented or indicated.  

As with the other claim on appeal, the Board points out that 
it does not doubt the sincerity of the veteran's beliefs that 
he does, in fact, suffer from chronic rotator cuff disease 
and extensive tear of the surpraspinatus tendon of the right 
shoulder as a result of military service.  However, as 
indicated above, as a layman without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter.  See Bostain, 11 
Vet. App. at 112; Routen, 10 Vet. App. at 186. 

Under these circumstances, the claims for service connection 
for chronic rotator cuff disease and for an extensive tear of 
the surpraspinatus tendon of the right shoulder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence simply does not 
support either claim, that doctrine is inapplicable.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a skin condition claimed as tumors of 
the right leg and back, to include as due to exposure to 
herbicides in service, is denied.

Service connection for chronic rotator cuff disease of the 
right shoulder is denied.

Service connection for an extensive tear of the supraspinatus 
tendon of the right shoulder is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


